Exhibit 10.3
 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
AMENDMENT TO SUPPLY AGREEMENT


THIS AMENDMENT is entered into this 19th day of February, 2016 (the “Effective
Date” of the Amendment), by and between ChromaDex, Inc., a corporation duly
organized and existing under the laws of California, having its principal place
of business at 10005 Muirlands Blvd, Suite G, Irvine, CA 92618 (hereinafter
referred to as “ChromaDex”) and Elysium Health, Inc, a Delaware corporation,
with principal offices located at 594 Broadway Suite 707, New York, NY 10012
(hereinafter referred to as “Elysium Health,” and collectively with ChromaDex,
the “Parties,” and each, a “Party”).


WHEREAS, ChromaDex and Elysium Health (the successor in interest Elysium Health
LLC) are parties to a Supply Agreement, with an Effective Date of February 3,
2014 pursuant to which ChromaDex supplies NIAGEN(R) to Elysium Health (the
“NIAGEN(R)  Agreement”);
 
WHEREAS, the Parties are parties to a Supply Agreement, with an Effective Date
of June 26, 2014 pursuant to which ChromaDex supplies pTeroPure(R) (as defined
below) to Elysium Health (the “pTeroPure(R) Agreement”);
 
WHEREAS, the Parties have determined that it is in their mutual interest to
amend the NIAGEN(R) Agreement in accordance with the terms of this Amendment,
including, to grant Elysium Health certain exclusivity rights as set forth
herein;
 
NOW THEREFORE, in consideration of mutual premises and mutual agreements herein
contained, the Parties hereto agree to amend the NIAGEN(R) Agreement as follows:
 
1.           Amend Section 1.5 to added additional Excluded Products.  The
amended Section 1.5 in its entirety states:
 
“1.5           “Excluded Products” means topical skincare or cosmetic products,
foods or beverages, and any and all dietary supplements in the form of an energy
shot or a melt (melting or dissolvable tablet or delivery system), the
combination of NIAGEN(R) with Choline and/or Betaine and/or DMG (all forms),
unless it is a multi-vitamin, the combination of NIAGEN(R) with collagen, nano
NIAGEN(R), and Finished Products with “methyl donor” claims. Additional
products, may be added to this definition of Excluded Products at any time at
the sole discretion of Seller upon written notice, unless the Parties have
previously agreed in writing that such product may not be excluded because Buyer
has demonstrated established sales of or other commitment to a similar product
or product format.  Notwithstanding the foregoing, in no event shall the
definition of Excluded Products be altered to hinder, impair or prevent Buyer
from selling dietary supplement products in tablet or capsule form for which it
has been granted exclusivity hereunder.”


2.
Add Section 1.16 which states:

 
““pTeroPure(R)” shall mean the novel and proprietary ingredient, Pterostilbene.”


3.           Amend Section 3.4 to include language pertaining to Seller’s
ability to modify credit terms.  The amended Section 3.4 in its entirety states:
 
“3.4           Payments. Elysium Health shall pay ChromaDex within thirty (30)
days from the date of the applicable invoice by ChromaDex to Elysium Health for
all NIAGEN(R) purchased hereunder; provided, however, ChromaDex reserves the
right to modify such credit terms in its commercially reasonable discretion.
Elysium Health shall make all payments under the Agreement to ChromaDex in
United States dollars to ChromaDex’s account in a financial institution located
in the United States.”

 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
4.           Amend Section 3.11 by deleting it and replacing it in its entirety
with the following:
 
“3.11           Minimum Purchase Commitments.  In each of the calendar years set
forth in Sections 3.11.1 and 3.11.2 below, Elysium Health will purchase the
corresponding minimum quantity of NIAGEN(R) and/or pTeroPure(R) set forth below
(and, for the avoidance of doubt, all purchases during the applicable calendar
year of NIAGEN(R) under the NIAGEN(R) Agreement and of pTeroPure(R) under the
pTeroPure(R) Agreement shall be counted to determine whether the applicable
minimum quantities have been purchased):


3.11.1
 
(a)
2016:
the lesser of (i) [*]kg at the then-current price, or (ii) $[*], take or pay;

 
 
(b)
2017:
the lesser of (i) [*]kg at the then-current price, or (ii) $[*], take or pay;

 
 
(c)
2018:
the lesser of (i) [*]kg at the then-current price, or (ii) $[*] take or pay;

 
 
(d)
2019 and every year thereafter shall be negotiated in good faith within 90 days
prior to the end of the previous calendar year.

 


If Elysium Heath fails to meet the applicable minimum purchase commitment set
forth in this Section 3.11.1 in a calendar year, Elysium Health may, within 90
days of the end of the applicable calendar year, purchase the difference between
the actual amount of NIAGEN(R) and pTeroPure(R) purchased by it during the
applicable calendar year and the applicable minimum purchase requirement set
forth above in this Section 3.11.1.  If Elysium Heath fails to meet the minimum
purchase requirement set forth above in this Section 3.11.1, and Elysium Health
does not purchase the difference as aforesaid, the Parties will use commercially
reasonable efforts to negotiate in good faith revised minimum purchase
commitments for the following calendar year.  If the Parties do not agree upon
such minimum purchase commitments within 120 days of the end of the applicable
calendar year, ChromaDex, at its sole option and discretion, and upon written
notice to Elysium Health, has the right to terminate this Agreement.


3.11.2


 
(a)
2016:
the lesser of (i) [*]kg at the then-current price, or (ii) $[*];

 
 
(b)
2017:
the lesser of (i) [*]kg at the then-current price, or (ii) $[*];

 
 
(c)
2018:
the lesser of (i) [*]kg at the then-current price, or (ii) $[*];

 
 
(d)
2019 and every year thereafter shall be negotiated in good faith within 90 days
prior to the end of the previous calendar year.

 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
If Elysium Heath fails to meet the applicable minimum purchase requirement set
forth in this Section 3.11.2 in a calendar year, Elysium Health may, within 90
days of the end of the applicable calendar year, purchase the difference between
the actual amount of NIAGEN(R) and pTeroPure(R) purchased by it with respect to
the applicable calendar year (including any additional purchases by Elysium
Health under Section 3.11.1) and the applicable minimum purchase requirement set
forth above in this Section 3.11.2.  If Elysium Heath fails to meet the minimum
purchase requirement set forth above in this Section 3.11.2, and Elysium Health
does not purchase the difference as aforesaid, ChromaDex, at its sole option and
discretion, and upon written notice to Elysium Health, has the right to
terminate Section 3.11.3.


3.11.3  During the Term, ChromaDex shall not, directly or indirectly, sell,
transfer or otherwise provide to any Third Party, or license or otherwise enable
any Third Party to make, any products containing both Niagen and pTeroPure(R)
(or any ingredients that are substantially similar thereto) in combination,
whether in the same delivery mechanism (including tablet, capsule, melt or
liquid form) or packaging or in separate form or packaging but marketed together
(collectively a “Combined Product”).  To the extent not prohibited by applicable
law, ChromaDex shall restrict (through contracts and/or purchase orders,
marketing literature, shipping documents, or similar documents used when a
supply, distribution or similar agreement is not in place) its customers and
distributors and require similar restrictions throughout the supply chain, from
selling any Combined Product.  ChromaDex shall use its best efforts to enforce
such restrictions, including by (i) notifying such customer or distributor in
writing of such alleged violation, (ii) conducting an investigation of such
alleged violation reasonably appropriate under the circumstances, and (iii)
suspending shipments of the applicable ingredients to a customer or distributor
if ChromaDex becomes aware that such customer or distributor is selling such
Combined Product.


5.           Except as changed, altered, amended or restructured by this
Amendment, all terms and provisions of the NIAGEN(R) Agreement shall remain
unchanged and unaffected and in full force and effect.  For the avoidance of
doubt, the pTeroPure(R) Agreement shall remain unchanged and unaffected and in
full force and effect.
 
6.           This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  Facsimile, Portable Document Format (PDF) or
photocopied signatures of the Parties will have the same legal validity as
original signatures.
 
 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized representatives for good and valuable consideration.
 
CHROMADEX, INC.  
By: /s/ Troy Rhonemus  
Name: Troy Rhonemus   
Title: COO   
Date: 2/19/2016  
 
ELYSIUM HEALTH, INC.
 
By: /s/ Daniel
Alminana                                                              
Name: Daniel
Alminana                                                              
Title: Chief Operating
Officer                                                              
 Date: 2/19/2016